IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

GUILLERMO BRUZON-GARCIA,

             Petitioner,

 v.                                                            Case No. 5D14-1442

STATE OF FLORIDA,

             Respondent.

________________________________/

Opinion filed July 18, 2014.

 Petition for Belated Appeal,
 A Case of Original Jurisdiction.

 Mercedes L. Leon, Kissimmee, for
 Petitioner.

 Pamela J. Bondi, Attorney General,
 Tallahassee and Wesley Heidt, Assistant
 Attorney General, Daytona Beach, for
 Respondent.

PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the judgment and sentence in

Case No. 2013-CF-001741-A-O, in the Circuit Court in and for Osceola County, Florida.

See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.

LAWSON, EVANDER, and WALLIS, JJ., concur.